People ex rel. Kneitel v Warden, Rikers Is. Correctional Facility (2014 NY Slip Op 06117)
People ex rel. Kneitel v Warden, Rikers Is. Correctional Facility
2014 NY Slip Op 06117
Decided on September 10, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 10, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-07813	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Jared Kneitel, on behalf of Israel Robinson, petitioner, 
vWarden, Rikers Island Correctional Facility, etc., respondent.
Jared Kneitel, Brooklyn, N.Y., petitioner pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Ann Bordley, and Elisheva Mochkin of counsel), for respondent.
Legal Aid Bureau of Buffalo, Inc., Buffalo, N.Y. (Timothy P. Murphy of counsel), proposed amicus curiae pro se.
Writ of habeas corpus in the nature of an application pursuant to CPL 170.70 to release the defendant in a criminal action entitled People v Robinson, commenced in the Criminal Court of the City of New York, Kings County, under Docket No. 2014KN060754. Application by the Legal Aid Bureau of Buffalo, Inc., for leave to serve and file an amicus curiae brief.
Upon the papers filed in support of the application for leave to serve and file an amicus curiae brief, and no papers having been filed in opposition or in relation thereto, it is
ORDERED that the application for leave to serve and file an amicus curiae brief is denied; and it is further,
ADJUDGED that the writ is dismissed as academic, without costs or disbursements.
The arguments raised in connection with this writ of habeas corpus have been rendered academic, as the detainee on whose behalf the writ is sought has been released from custody (see People ex rel. Kneitel v Warden, Rikers Is. Corr. Facility, 104 AD3d 795, 796). Furthermore, under the circumstances of this case, review of the issues raised by the petitioner is not warranted under the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715; People ex rel. Kneitel v Warden, Rikers Is. Corr. Facility, 104 AD3d at 796; People ex rel. Crow v Warden, Anna M. Kross Detention Ctr., 76 AD3d 646). Accordingly, the writ is dismissed as academic.
BALKIN, J.P., LEVENTHAL, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court